

117 HR 4264 IH: Requiring Education Providers to Observe Requirements or Trigger Fines Act
U.S. House of Representatives
2021-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4264IN THE HOUSE OF REPRESENTATIVESJune 30, 2021Mrs. Harshbarger (for herself and Mr. Keller) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend section 117 of the Higher Education Act of 1965 to clarify the enforcement of such section, and for other purposes.1.Short titleThis Act may be cited as the Requiring Education Providers to Observe Requirements or Trigger Fines Act or the REPORT Fines Act.2.Disclosures of foreign gifts(a)Disclosure reportSection 117(a) of the Higher Education Act of 1965 (20 U.S.C. 1011f(a)) is amended by striking the value of which is $250,000 or more, considered alone or in combination with all other gifts from or contracts with that foreign source within a calendar year and inserting the value of which is $50,000 or more within a calendar year. (b)EnforcementSection 117(f) of the Higher Education Act of 1965 (20 U.S.C. 1011f(f)) is amended to read as follows: (f)Enforcement(1)System of Penalties(A)First instance of failureWhenever it appears that an institution has failed to comply with the requirements of this section for the first time in a 3-year period, and except in a case in which a civil action is brought against an institution under paragraph (3)—(i)the Secretary shall issue a written warning to such institution that sets forth each failure of compliance, each corrective action that the institution shall take to be in compliance, and the requisite time period in which the institution must take such corrective action; and(ii)the institution shall be provided the opportunity to respond to the Secretary not later than 60 days after the date on which the warning is received by the institution.(B)Second instance of failureIn a case in which an institution received a written warning under subparagraph (A), and the institution appears to have failed to comply with the requirements of this section for the second time during the 3-year period beginning on the date on which such warning was received by the institution under subparagraph (A), upon a judicial finding that such institution has failed to comply with the requirements of this section, including any rule or regulation promulgated under this section, the Court shall impose a civil penalty in an amount that does not exceed amount of funds provided by the foreign source to the institution and which is the subject of the institution’s failure under this subparagraph.(C)Third or subsequent instance of failure(i)Judicial findingIn a case of an institution on which a civil penalty was imposed under subparagraph (B), and such institution appears to have failed to comply with the requirements of this section for a third time, or any time thereafter, during the 3-year period beginning on the date on which a warning was received under subparagraph (A), upon a judicial finding that an institution has failed to comply with the requirements of this section, including any rule or regulation promulgated under this section, the Court shall impose a civil penalty in an amount equal to the amount of funds provided by the foreign source to the institution and which is the subject of the institution’s failure under this subparagraph.(ii)IneligibilityIn a case in which the court finds that an institution has failed to comply with the requirements of this section for a third time, or any time thereafter, during the 3-year period beginning on the date on which a warning was received under subparagraph (A), including any rule or regulation promulgated under this section, the institution shall be ineligible for new Federal research funding during the fiscal year following such a finding.(2)Accelerated penalties(A)In generalIn any instance in which a court determines under subparagraph (B) or (C) of paragraph (1) that an institution received funding, and the funding was from a foreign adversary, or any entity associated with a foreign adversary, such institution shall immediately be assessed a civil penalty under paragraph (1)(C).(B)Foreign adversary definedFor purposes of this paragraph, the term foreign adversary has the meaning given the term in the rule issued by the Department of Commerce entitled Securing the Information and Communications Technology and Services Supply Chain (86 Fed. Reg. 4913 (January 19, 2021)). Such foreign adversaries include—(i)the People’s Republic of China, including the Hong Kong Special Administrative Region (China);(ii)the Republic of Cuba (Cuba);(iii)the Islamic Republic of Iran (Iran);(iv)the Democratic People’s Republic of Korea (North Korea); the Russian Federation (Russia); and(v)Venezuelan politician Nicolas Maduro (Maduro Regime).(3)Court OrdersWhenever it appears that an institution violated this section, other than in a case in which such institution receives a warning under paragraph (1)(A), a civil action shall be brought by the Attorney General, at the request of the Secretary, in an appropriate district court of the United States, or the appropriate United States court of any territory or other place subject to the jurisdiction of the United States, to request such court compel compliance with the requirements of this section and impose civil penalties, as appropriate.(4)CostsFor any failure to comply with the requirements of this section, including any rule or regulation promulgated thereunder, the institution shall pay to the Treasury of the United States the full costs to the United States of obtaining compliance, including all associated costs of investigation and enforcement..3.Rules(a)In generalNot later than 120 days after the date of enactment of this Act, the Secretary of Education shall promulgate rules to clarify the amendments made by section 2.(b)Rulemaking requirementsThe amendments made by section 2 shall not—(1)be subject to the master calendar requirements under section 482 of the Higher Education Act of 1965 (20 U.S.C. 1089); or(2)the public involvement and negotiated rulemaking requirements under section 492 of the Higher Education Act of 1965 (20 U.S.C. 1098a). 